Order entered February 19, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01376-CR
                                    No. 05-14-01377-CR

                         MATTHEW RYAN ARBANAS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 219-82622-2012, 219-82623-2012

                                          ORDER
        We GRANT Official Court Reporter Indu A. Bailey’s February 13, 2015 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due on March 9,

2015.


                                                     /s/   ADA BROWN
                                                           JUSTICE